       Case 19-50680                 Doc 114           Filed 10/18/20              Entered 10/19/20 00:47:00                        Page 1 of 4
                                                              United States Bankruptcy Court
                                                                  District of Connecticut
In re:                                                                                                                 Case No. 19-50680-jam
Daniel Thomas Guilfoile                                                                                                Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0205-5                                                  User: pesposito                                                             Page 1 of 2
Date Rcvd: Oct 16, 2020                                               Form ID: 112                                                              Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 18, 2020:
Recip ID                 Recipient Name and Address
db                     + Daniel Thomas Guilfoile, 60 Rowland Road, Fairfield, CT 06824-6623
9052155                  Aquarion Water, Attn: President/Manager, Box 36664, Portland, ME 04104
9125865                + Ferris Development Group, LLC, c-o Brian R. Charville, 325 Donald Lynch Blvd., Ste. 200, Marlborough, MA 01752-4711
9052152                + Ocwen Loan Servicing, Attn: President/Manager, 1661 Worthington Road, West Palm Beach, FL 33409-6493
9052153                + PHH Mortgage Services, Attn: President/Manager, 1 Mortgage Way, Mt. Laurel, NJ 08054-4624
9052156                + Town of Fairfield, Tax Collector, Attn: President/Manager, 611 Old Post Road, Fairfield, CT 06824-6697
9107723                + U.S. Bank National Association, as Trustee for Ass, c-o Linda St. Pierre, Esq., McCalla Raymer Leibert Pierce, LLC, 50 Weston Street,
                         Hartford, CT 06120-1504
9221679                  U.S. Bank National Association, et. al., Attn: Bankruptcy Department, P.O. Box 24605, West Palm Beach, FL 33416-4605
9052158                + United Illuminating, c-o Nair & Levin, 707 Bloomfield Ave., Bloomfield, CT 06002-2406

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                        Oct 16 2020 18:42:56      Capital One Auto Finance, a division of Capital
                                                                                                                  On, 4515 N Santa Fe Ave. Dept. APS, Oklahoma
                                                                                                                  City, OK 73118-7901
9052154                + Email/PDF: AIS.COAF.EBN@Americaninfosource.com
                                                                                        Oct 16 2020 18:42:35      Capital One Auto Finance, Attn:
                                                                                                                  President/Manager, 7933 Preston Road, Plano, TX
                                                                                                                  75024-2302
9054493                + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                        Oct 16 2020 18:42:45      Capital One Auto Finance, a division of Capital
                                                                                                                  On, AIS Portfolio Services, LP, Attn: Rejoy
                                                                                                                  Nalkara, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                                  Oklahoma City, OK 73118-7901
9055046                + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                        Oct 16 2020 18:42:45      Capital One Auto Finance, a division of Capital
                                                                                                                  On, P.O. Box 4360, Houston, TX 77210-4360
9055184                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Oct 16 2020 18:42:36      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
9061769                   Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Oct 16 2020 18:42:43      MERRICK BANK, Resurgent Capital Services,
                                                                                                                  PO Box 10368, Greenville, SC 29603-0368
9052157                   Email/Text: bankruptcy@uinet.com
                                                                                        Oct 16 2020 18:37:00      United Illuminating, Attn: President/Manager, P O
                                                                                                                  Box 9230, Chelsea, MA 02150

TOTAL: 7


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             PHH Mortgage Corporation
cr                             U.S. Bank National Association
cr                             U.S. Bank National Association, as Trustee for Ass
       Case 19-50680               Doc 114           Filed 10/18/20           Entered 10/19/20 00:47:00                       Page 2 of 4
District/off: 0205-5                                               User: pesposito                                                        Page 2 of 2
Date Rcvd: Oct 16, 2020                                            Form ID: 112                                                         Total Noticed: 16
TOTAL: 3 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 18, 2020                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 16, 2020 at the address(es) listed
below:
Name                             Email Address
Heather Bock
                                 on behalf of Creditor PHH Mortgage Corporation heather.bock@mccalla.com mccallaecf@ecf.courtdrive.com

Linda St. Pierre
                                 on behalf of Creditor U.S. Bank National Association as Trustee for Asset Backed Securities Corporation Home Equity Loan
                                 Trust 2004-HE6, Asset Backed Pass-Through Certificates, Series 2004-HE6 bankruptcyecfmail@mccalla.com,
                                 Linda.St.Pierre@mccalla.com;mccallaecf@ecf.courtdrive.com

Linda St. Pierre
                                 on behalf of Creditor U.S. Bank National Association bankruptcyecfmail@mccalla.com
                                 Linda.St.Pierre@mccalla.com;mccallaecf@ecf.courtdrive.com

Patrick Crook
                                 on behalf of Trustee Roberta Napolitano pcrook@ch13rn.com

Roberta Napolitano
                                 on behalf of Trustee Roberta Napolitano notices@ch13rn.com rnapolitano13@ecf.epiqsystems.com

Roberta Napolitano
                                 notices@ch13rn.com rnapolitano13@ecf.epiqsystems.com

U. S. Trustee
                                 USTPRegion02.NH.ECF@USDOJ.GOV


TOTAL: 7
  Case 19-50680           Doc 114     Filed 10/18/20   Entered 10/19/20 00:47:00           Page 3 of 4

                         United States Bankruptcy Court
                                   District of Connecticut
                                                                                      Filed and Entered
                                                                                          On Docket
                                                                                      October 16, 2020


In re:
         Daniel Thomas Guilfoile                                                 Case Number: 19−50680
         Debtor*                                                                 Chapter: 13




                                     NOTICE OF CONTINUED HEARING

PLEASE TAKE NOTICE that a hearing will be held remotely using the ZoomGov platform pursuant to the Court's
General Order #4 Regarding Court Operations under the Exigent Circumstances Created by COVID−19, and is
scheduled in the above captioned case to be held on November 12, 2020 at 11:00 AM to consider and act upon the
following matter(s):


              Motion to Dismiss Case For Failure to Make Plan Payments Filed by Roberta
              Napolitano on behalf of Roberta Napolitano, Trustee. (Re: Doc #42)



OBJECTION(S) DUE: November 5, 2020 before 4:00 p.m. Untimely objections may not be considered.

TO THE FILING PARTY: If you or your attorney fail to participate in the above scheduled hearing, the court may
enter an order denying the matter(s) identified above.




See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
  Case 19-50680             Doc 114     Filed 10/18/20       Entered 10/19/20 00:47:00               Page 4 of 4

                                 Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.



                   ZOOMGOV REMOTE HEARING INFORMATION FOR PARTICIPANTS :

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_BPT@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(203)579−5808 for the instructions.
PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1274 and input the
Access Code: 1077800 when prompted.



For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the ZoomGov Guide
for Participants on our website at www.ctb.uscourts.gov.

Dated: October 16, 2020
                                                                                        For the Court


                                                                                        Pietro Cicolini
                                                                                        Clerk of Court

United States Bankruptcy Court                                                    Tel. (203) 579−5808
District of Connecticut                                                           VCIS* (866) 222−8029
915 Lafayette Boulevard                                                           * Voice Case Information System
Bridgeport, CT 06604                                                              http://www.ctb.uscourts.gov
                                                                                  Form 112 − pe
